Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on November 18, 2021.
The application has been amended as follows: 
Claims 2, 3 and 13 have been amended as follows:
2. (Currently amended) The extrusion device for the processing of plastics, which can be coupled to systems for supplying, mixing and driving thermosetting resins according to claim 1, characterised by the existence of a heating-reaction module upstream of the heating-shaping module, the heating-reaction module comprises a first external heating system and an interchangeable hollow tube having a diameter 

3. (Currently amended) The extrusion device for the processing of plastics, which can be coupled to systems for supplying, mixing and driving thermosetting resins according to claim 1, characterised in that the heating-shaping module, which precedes and is coupled to the cooling-solidification module, contains the interchangeable detachable part or a group of two or more interchangeable detachable parts which generate the hollow having the shape inside which the resin flows in order to give the an external heating system.

13. (Currently amended) The extrusion device for the processing of plastics, which can be coupled to systems for supplying, mixing and driving thermosetting resins according to claim 2, characterised in that the heating-shaping module, which precedes and is coupled to the cooling-solidification module, comprises a second external heating system,  the resin experiencing a second temperature increase along its path due to the heat supplied by [[a]] the second external heating system.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest the extrusion device, as recited by claims 1-14, particularly wherein the cooling-solidification module contains an internally hollow interchangeable detachable part that is slidable between the heating-shaping module and the cooling-solidification module and that is formed of at least two portions that are slidable relative to one another, and which together generate a hollow having and a shape inside which a resin flows, providing the resin with a shape of the product to be extruded.  Uschmann (US 2587930) discloses an internally hollow interchangeable detachable part 15 that is formed of at least two portions (figs. 5-9), but does not disclose the interchangeable detachable part 15 being slidable between a heating-shaping module and a cooling-solidification module and being formed of at least two portions that are slidable relative to one another.  Egerton (US 1,370,800) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744